Citation Nr: 0418896	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-00 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for right eye 
retinal detachment, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for left knee 
arthritis, status post meniscectomy, currently evaluated as 
10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from June 1976 to October 1976 
and from March 1977 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 30 percent 
evaluation for right eye retinal detachment and the 10 
percent evaluation for left knee arthritis, status post 
meniscectomy.  

The issue of entitlement to an increased evaluation for left 
knee arthritis, status post meniscectomy is addressed in the 
REMAND portion of the decision below and is  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran is blind in the service-connected right eye, 
he is not blind in the non-service connected left eye, nor is 
there enucleation of either eye or serious cosmetic defect.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
right eye retinal detachment have not been met 38 U.S.C.A. 
§§ 1155, 5102, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.383, Part 4 
including §§ 4.1, 4.2, 4.7, 4.79, 4.84a, Diagnostic Codes 
6008, 6070 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified of the information necessary to 
substantiate his claim for increased rating for right eye 
retinal detachment in the October 1998 rating decision, the 
December 1999 statement of the case (SOC), October 2000 and 
August 2003 supplemental statements of the case (SSOC), and 
an August 2003 letter.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the August 2003 SSOC and letter, VA informed 
the veteran that it must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  VA asked the 
veteran to tell it about any additional information or 
evidence that he wanted VA to try to get for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  The veteran has indicated that all of his 
treatment has been at the VA Medical Center in Los Angeles, 
and these records have been obtained and added to the claims 
file.  The veteran has presented testimony in a personal 
hearing before a hearing officer at the RO in August 2000.  A 
VA examination was provided the veteran in July 2001.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Recently, the United States Court of Appeals for Veteran 
Claims' (Court's) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi 
(Pelegrini II), 01-944, (U.S. Vet. App. June 24, 2004), the 
Court discussed, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran filed his claim for increased rating in 1998, and an 
initial AOJ decision was made in October 1998.  Only after 
this initial rating action was promulgated did VA, in August 
2003 provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claims 
for increased evaluation, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court stressed that failure to 
provide notice prior to an initial AOJ adjudication did not 
nullify that decision, but a claimant may nevertheless be 
entitled to full VCAA compliance and subsequent 
readjudication by the AOJ consistent with the Federal 
Circuit's holding in DAV, supra (holding that the Board is 
not permitted, consistent with section 7104(a) to consider 
"additional evidence without having to remand the case to 
the AOJ for initial consideration [or] without having to 
obtain the appellant's waiver").  In this case, a full VCAA 
compliance letter was sent to the veteran in August 2003 and 
the claim readjudicated also in August 2003.  The Board 
therefore concludes that the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Court further noted in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In the August 2003 letter, the RO 
specifically asked the veteran to please provide any 
information and/or evidence not previously submitted, thus 
fully complying with this fourth element.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Decision

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2003); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Impairment of central vision acuity is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061-6079 (2003).  The best 
distance vision obtainable after best correction by glasses 
will be the basis of rating.  38 C.F.R. § 4.75 (2003).  To 
calculate the appropriate disability rating for loss of 
central vision when impairment of only one eye is service-
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation is payable for the combination of 
service-connected and nonservice-connected eye disabilities 
only where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. § 
3.383(a) (2003).

A review of the record demonstrates that the veteran 
sustained an injury to his right eye in service, aggravating 
a preexisting condition and causing a retinal detachment.  
Surgery was unsuccessful at restoring his sight in the right 
eye, and at separation he had only light perception.  The 
veteran was discharged following a physical evaluation board 
proceeding.  On VA examination following service, the left 
eye was normal, but the right eye now lacked even light 
perception.  In a July 1983 rating determination, the RO 
assigned a 30 percent disability evaluation for retinal 
detachment.

In May 1998, the veteran requested reevaluation of his 
service-connected right eye disability.  In an August 2000 
personal hearing, the veteran testified that he could see no 
light at all in the right eye.  He wore protective lenses, 
but these did not affect his vision in his right eye.  He 
also complained of pain in the eye and headaches.  He 
testified that he had trouble reading because the words would 
jump around.

In October 2000, the veteran was seen at the VA outpatient 
clinic with a complaint of pain in his left eye for the past 
six months.  He also wanted new glasses.  On referral to 
ophthalmology in November, he complained of difficulty 
reading in the left eye.  He was given a new glasses 
prescription and diagnosed with decreased visual acuity in 
the left eye

In a July 2001 VA examination, the veteran described being 
hit with a rifle in the right eye while in basic training 
which later developed into a retinal detachment for which he 
underwent retinal surgery, receiving a scleral buckle.  
Despite the surgery, he went on to lose all the vision in his 
right eye.  He also claimed that he had poor vision in his 
left eye with various symptoms, including floaters, words and 
letters jumping around, blurriness when watching television 
and difficulty reading.  On examination, he had no light 
perception in the right eye and his vision in the left eye 
was 20/60.  His best corrected reading vision at close-up 
range revealed no light perception in the right eye and 20/30 
in the left eye.  

Examination revealed the right pupil to be irregularly shaped 
and irregularly located.  Examination of the conjunctivae 
revealed an area of scarring and thinning superiorly, of the 
right eye.  There was minimal scarring of the right cornea 
from three o-clock to nine o'clock, and the iris on the right 
side was irregular with an upward placed pupil.  There was no 
satisfactory view of the fundus of the right eye.  
Examination of the left eye was entirely normal.  The 
diagnoses was total blindness in the right eye due to trauma 
and reduced vision in the left eye.  The examiner added that 
the veteran was significantly visually handicapped due to 
right eye blindness and loss of vision in the left eye.  

In February 2001, the veteran filed a claim for service 
connection in his left eye which he claimed he was now 
suffering as a result of his service-connected right eye 
condition.  In October 2002, the RO denied service connection 
for the veteran's left eye.  

The veteran's service-connected disability is rated under 
Diagnostic Code 6008-6070.  Diagnostic Code 6008, for 
detachment of retina, is to be rated from 10 to 100 percent 
disabling based on impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional 10 percent rating during continuance of active 
pathology.  See 38 C.F.R. § 4.84a.  A 30 percent disability 
evaluation is warranted when there is blindness in one eye, 
with only light perception, and visual acuity of 20/40 in the 
nonservice-connected eye.  38 C.F.R. Part 4, Code 6070 
(2003). 

The medical evidence clearly shows that the veteran is not 
blind in his nonservice connected left eye.  As noted above, 
when impairment of only one eye is service-connected, the 
other, nonservice-connected, eye is assumed to have normal 
visual acuity (20/40 or better), unless that nonservice-
connected eye is blind.  38 U.S.C.A. § 1160 (a) (1) (West 
2002); 38 C.F.R. §§ 3.383, 4..84a; Villano, at 250.  As such, 
the maximum schedular evaluation is 30 percent under 
Diagnostic Code 6070.

The veteran is currently receiving the maximum schedular 
amount possible for blindness in the service-connected right 
eye, and no blindness in his nonservice-connected left eye.  
When only one eye's disability is service-connected, the 
maximum evaluation for total loss of vision of that eye is 30 
percent, unless there is (a) blindness in the nonservice-
connected left eye; (b) enucleation of the service-connected 
right eye; or (c) serious cosmetic defect.  38 C.F.R. §§ 
3.383, 4.80 (2003).  None of those criteria are met here.  As 
discussed above, visual acuity in the veteran's left eye is 
assumed to be normal for rating purposes.  Neither eye has 
been enucleated.  There is no evidence of serious cosmetic 
defect.   

The Board is sympathetic to the veteran's beliefs that he is 
entitled to a higher evaluation; however, the objective 
medical evidence is more probative.  The preponderance of the 
evidence is against a higher evaluation.  In reaching this 
decision, the Board has considered the complete history of 
the disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt is not for application.  38 C.F.R. § 4.3.  

The Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  The record does not reflect any 
recent hospitalization or medical treatment for his service-
connected disability.  There is also no evidence of marked 
interference with employment, nor is there any contention to 
that effect.  The record, therefore, is devoid of evidence 
that would take the veteran's case outside the norm so as to 
warrant submission for consideration of the assignment of an 
extraschedular rating. 


ORDER

An evaluation in excess of 30 percent for right eye retinal 
detachment is denied.


REMAND

The veteran is service connection for left knee arthritis, 
status post meniscectomy.  His most recent examination was in 
November 2000 which is almost 4 years ago.  This examination 
is too old to adequately rate the veteran's disability.  
Another VA examination should be scheduled.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  The RO should schedule the veteran 
for a VA examination of the veteran's 
service-connected left knee.  The 
examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected left knee.  
The examiner should describe whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement.  The examiner should address 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.

3.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
left knee arthritis, status post 
meniscectomy.  If the benefits sought on 
appeal remain denied, the veteran and any 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal, since the 
August 2003 SSOC.  An appropriate period 
of time should be allowed for response.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



